DETAILED ACTION
Claims 1 through 20 originally filed 8 September 2020. Claims 1 through 20 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4).

The disclosure erroneously identifies reference character "5701" with the "thermal conductive sheet" on ¶36 of the original disclosure despite this feature otherwise having a different reference character and this reference character referring to a different feature. This is considered a typographical error.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
Claims 16 through 19 objected to because of the following informalities:

Claim 16 is objected to for using the term "terminal" in two places. The uses of the term "terminal" in this claim is a clear typographical error with the correct term understood to be "thermal".

Claims 17 through 19 are objected to because these claims depend on claim 16 and inherit the above noted typographical error.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12, this claim requires "Wherein the thermal conductive sheet comprises graphite or graphene." However, use of the term "comprising" when setting forth a list of alternatives is improper because the term "comprising" is open-ended (MPEP §2111.03I) and any claimed list of alternatives is only definite if the list is a closed group (MPEP §2173.05(h)I). Since this claim sets forth a list using an open-ended term, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this limitation will be interpreted as referring to a closed group.

Regarding claim 13, this claim depends properly from claim 12 and inherit all limitations thereof. As such, this claim is also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, this claim will also be interpreted as noted above regarding claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 7, 10 through 13, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Gubenko et al. (Gubenko, US Patent 8,411,711) in view of Wang et al. (Wang, US Pub. 2009/0232991).

Regarding claim 1, Gubenko discloses, "A GCSE laser chip" (col. 14, lines 20-27 and Fig. 14, pts. 243 and 600).  "[The GCSE laser chip is a comb laser]" (col. 15, lines 34-36 and Fig. 15, pts. 170 and 600).  Gubenko does not explicitly disclose, "Two support bars."  "Wherein the… chip is positioned between the two support bars."  "The two support bars being spaced apart from respective sides of the… chip."  "Each support bar has a height that is higher than a height of the… chip."  "A heat sink positioned on top of the two support bars such that heat is dissipated from the… chip."  "A thermally conductive sheet positioned between the heat sink and the two support bars."  Wang discloses, "Two support bars" (p. [0095] and Fig. 6).  "Wherein the… chip is positioned between the two support bars" (p. [0095] and Fig. 6, pt. 608).  "The two support bars being spaced apart from respective sides of the… chip" (p. [0095] and Fig. 6, pt. 608).  "Each support bar has a height that is higher than a height of the… chip" (p. [0095] and Fig. 6, pt. 608).  "A heat sink positioned on top of the two support bars such that heat is dissipated from the… chip" (p. [0095] and Fig. 6, pt. 601).  "A thermally conductive sheet positioned between the heat sink and the two support bars" (p. [0095] and Fig. 6, pts. 601 and 602).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gubenko with the teachings of Wang.  In view of the teachings of Gubenko regarding a GCSEL for use in an optical system, the additional inclusion of a package with heat dissipation for receiving the chip as taught by Wang would enhance the teachings of Gubenko by providing a packaging system capable of dissipating heat generated by the laser device.

Regarding claim 2, the combination of Gubenko and Wang does not explicitly disclose, "A Silicon-on-Insulator (SOI) Si photonic interposer layer beneath the… chip."  The examiner takes Official Notice of the fact that it was known in the art to mount a laser on an SOI photonic interposer as a mounting surface of the laser device so as to provide a mounting surface that also allows routing of light. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the interposer in the form of an SOI photonic interposer so as to provide a mounting surface that also allows for routing light, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 3, Gubenko does not explicitly disclose, "Solder joints to bond the… chip on to the… interposer."  Wang discloses, "Solder joints to bond the… chip on to the… interposer" (p. [0095] and Fig. 6, pts. 603, 604, and 608).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gubenko with the teachings of Wang for the reasons provided above regarding claim 1.  

Regarding claim 4, the combination of Gubenko and Wang does not explicitly disclose, "Wherein the solder joints extract heat from the… chip and route the extracted heat along a Si layer formed on top of the SOI Si photonic interposer." The examiner takes Official Notice of the fact that it was known in the art to include an upper silicon layer as the mounting surface of an SOI interposer on which a laser is fabricated so as to allow the silicon layer utilized as the core of an optical waveguide for routing light. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the upper layer of the interposer of silicon so as to allow that layer to operate as a core of an optical waveguide such that heat dissipated from the chip necessarily flows through that silicon layer when dissipated, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 5, Gubenko does not explicitly disclose, "A substrate beneath the SOI Si photonic interposer."  Wang discloses, "A substrate beneath the SOI Si photonic interposer" (p. [0095] and Fig. 6, pts. 604 and 606).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gubenko with the teachings of Wang for the reasons provided above regarding claim 1.  
The combination of Gubenko and Wang does not explicitly disclose, "Through silicon vias (TSV) tunneling from the… chip to the substrate through the SOI Si photonic interposer."  "Additional solder joints to bond the two TSV to the… chip."  The examiner takes Official Notice of the fact that it was known in the art to provide TSVs through a SOI interposer that are connected to a chip by solder bumps so as to provide electrical connection to contacts located below the interposer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide TSVs through the SOI interposer that are connected to the chip by solder bumps, since this manner of connection would allow the chip to be electrically connected to contacts located below the interposer.

Regarding claim 6, the combination of Gubenko and Wang does not explicitly disclose, "Wherein heat from the… chip dissipates through the additional solder joints towards the substrate via the two TSV." The examiner takes Official Notice of the fact that it was known in the art to provide TSVs through a SOI interposer that are connected to a chip by solder bumps so as to provide electrical connection to contacts located below the interposer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide TSVs through the SOI interposer that are connected to the chip by solder bumps and thereby inherently provide a path of heat dissipation along these TSVs, since this manner of connection would allow the chip to be electrically connected to contacts located below the interposer.

Regarding claim 7, Gubenko does not explicitly disclose, "Wherein the two support bars are taller than a height of the… chip and a height of the solder joints."  Wang discloses, "Wherein the two support bars are taller than a height of the… chip and a height of the solder joints" (Fig. 6, pts. 603 and 608).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gubenko with the teachings of Wang for the reasons provided above regarding claim 1.  

Regarding claim 10, the combination of Gubenko and Wang does not explicitly disclose, "Wherein the thermal conductive sheet is wrapped around a stiffener block." The examiner takes Official Notice of the fact that it was known in the art to include a bulk material within a thermal sheet to provide additional structural rigidity to the sheet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wrap the conductive sheet around a stiffener block, since such an arrangement would provide additional structural rigidity to the system.

Regarding claim 11, Gubenko does not explicitly disclose, "A thermal interface material disposed between the heat sink and the thermal conductive sheet."  Wang discloses, "A thermal interface material disposed between the heat sink and the thermal conductive sheet" (p. [0095] and Fig. 6, pts. 602, 608, and TIM1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gubenko with the teachings of Wang for the reasons provided above regarding claim 1.  

Regarding claim 12, the combination of Gubenko and Wang does not explicitly disclose, "Wherein the thermal conductive sheet comprises graphite or graphene." The examiner takes Official Notice of the fact that it was known in the art to employ graphite and graphene as a thermally conductive material since these materials are notable for having high thermal conductivity. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include graphite in the thermal sheet since this material is highly thermally conductive, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 13, Gubenko does not explicitly disclose, "Wherein the thermal conductive sheet conducts heat away from a backside of the… chip."  Wang discloses, "Wherein the thermal conductive sheet conducts heat away from a backside of the… chip" (p. [0095] and Fig. 6, pts. 601, 602, and 608).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gubenko with the teachings of Wang for the reasons provided above regarding claim 1.  

Regarding claim 20, Gubenko discloses, "Forming a GCSE laser chip on a substrate" (col. 14, lines 20-27 and Fig. 14, pts. 243 and 600).  "[The GCSE laser chip is a comb laser]" (col. 15, lines 34-36 and Fig. 15, pts. 170 and 600).  Gubenko does not explicitly disclose, "Mounting two support bars onto the substrate."  "Wherein the… chip is positioned between the two support bars."  "The two support bars being spaced apart from respective sides of the… chip."  "Each support bar has a height that is higher than a height of the… chip."  "Positioning a heat sink on top of the two support bars such that heat is dissipated from the… chip."  "Wherein the heat sink is separated from direct contact with the… chip by the two support bars."  "Situating a thermally conductive sheet between the heat sink and the two support bars."  "Wherein the thermal conductive sheet thermally contacts the… chip such that heat is dissipated from the… chip."  Wang discloses, "Mounting two support bars onto the substrate" (p. [0095] and Fig. 6).  "Wherein the… chip is positioned between the two support bars" (p. [0095] and Fig. 6, pt. 608).  "The two support bars being spaced apart from respective sides of the… chip" (p. [0095] and Fig. 6, pt. 608).  "Each support bar has a height that is higher than a height of the… chip" (p. [0095] and Fig. 6, pt. 608).  "Positioning a heat sink on top of the two support bars such that heat is dissipated from the… chip" (p. [0095] and Fig. 6, pt. 601).  "Wherein the heat sink is separated from direct contact with the… chip by the two support bars" (p. [0095] and Fig. 6, pts. 602, 608, and TIM1).  "Situating a thermally conductive sheet between the heat sink and the two support bars" (p. [0095] and Fig. 6, pts. 601 and 602).  "Wherein the thermal conductive sheet thermally contacts the… chip such that heat is dissipated from the… chip" (p. [0095] and Fig. 6, pts. 601 and 602).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gubenko with the teachings of Wang for the reasons provided above regarding claim 1.  

Claims 8 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Gubenko in view of Wang and further in view of Nishiuma et al. (Nishiuma, US Patent 5,616,520).

Regarding claim 8, the combination of Gubenko and Wang does not explicitly disclose, "A heat sink air gap between the heat sink and the… chip formed due to the dimensions of the two support bars."  Nishiuma discloses, "A heat sink air gap between the heat sink and the… chip formed due to the dimensions of the two support bars" (col. 11, lines 18-25 and Fig. 10, pts. 10 and 18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Gubenko and Wang with the teachings of Nishiuma.  In view of the teachings of Wang regarding a heat dissipation package in which the chip is directly connected to a conductive sheet by a thermal interface material, the alternate use of a ribbon material in to connect the chip to the conductive sheet as taught by Nishiuma would enhance the teachings of Gubenko and Wang by allowing heat to be dissipated directly from the chip to the conductive sheet while also exerting very little pressure on the chip from the conductive sheet.

Regarding claim 9, the combination of Gubenko and Wang does not explicitly disclose, "Wherein the heat sink air gap between the heat sink and the… chip separates the heat sink and the… chip."  Nishiuma discloses, "Wherein the heat sink air gap between the heat sink and the… chip separates the heat sink and the… chip" (col. 11, lines 18-25 and Fig. 10, pts. 10 and 18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Gubenko and Wang with the teachings of Nishiuma for the reasons provided above regarding claim 8.  

Claims 14 through 19 rejected under 35 U.S.C. 103 as being unpatentable over Gubenko in view of Wang and further in view of Shih et al. (Shih, US Pub. 2014/0192832).

Regarding claim 14, Gubenko does not explicitly disclose, "[The heat sink is] separated from direct physical contact with the additional… chips."  Wang discloses, "[The heat sink is] separated from direct physical contact with the additional… chips" (p. [0095] and Fig. 6, pts. 602, 608, and TIM1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gubenko with the teachings of Wang for the reasons provided above regarding claim 1.  
The combination of Gubenko and Wang does not explicitly disclose, "An additional GCSE laser chip."  "An application specific integrated circuit (ASIC) positioned between the two… chips."  Shih discloses, "An additional GCSE laser chip" (p. [0037] and Fig. 2C, pt. 21, where each electro-optical element 21 may be a GCSE laser as in Gubenko).  "An application specific integrated circuit (ASIC) positioned between the two… chips" (p. [0039] and Fig. 2C, pts. 21 and 25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Gubenko and Wang with the teachings of Shih.  In view of the teachings of Gubenko regarding a GCSEL for inclusion in an optical package and the teachings of Wang regarding a package useful for dissipating heat from a chip, the additional design of the package to include multiple laser modules and a driving module as taught by Shih would enhance the teachings of Gubenko and Wang by allowing production of light that would be otherwise difficult to produce in a single chip as well as integrating components necessary for operating these chips in a single package and thereby reducing the need for components external to the package.
The combination of Gubenko, Wang, and Shih does not explicitly disclose, "Two additional support bars."  "Wherein the additional… chip is positioned between the two additional support bars."  "The two additional support bars being spaced apart from respective sides of the additional… chip."  "Wherein the heat sink is positioned on top of the two additional support bars such that heat is dissipated from the additional… chip." It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the package so as to employ an independent version of the same thermal arrangement for each laser device so as to allow heat to be dissipated independently from each laser, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 15, Gubenko discloses, "[The GCSE laser chips are comb lasers]" (col. 15, lines 34-36 and Fig. 15, pts. 170 and 600).  Gubenko does not explicitly disclose, "Wherein each pair of support bars corresponds to a respective… chip and the respective… chip is positioned between the corresponding pair of support bars such that the support bars are spaced apart from sides of the respective… chip."  "A first heat sink corresponding to a first… chip of the two… chips."  "The first heat sink positioned on top of a first pair of support bars from the two pairs of support bars."  Wang discloses, "Wherein each pair of support bars corresponds to a respective… chip and the respective… chip is positioned between the corresponding pair of support bars such that the support bars are spaced apart from sides of the respective… chip" (p. [0095] and Fig. 6, pt. 608).  "A first heat sink corresponding to a first… chip of the two… chips" (p. [0095] and Fig. 6, pt. 601).  "The first heat sink positioned on top of a first pair of support bars from the two pairs of support bars" (p. [0095] and Fig. 6, pt. 601).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gubenko with the teachings of Wang for the reasons provided above regarding claim 1.  
The combination of Gubenko and Wang does not explicitly disclose, "Two GCSE laser chips."  "An application specific integrated circuit (ASIC) positioned between the two… chips."  Shih discloses, "Two GCSE laser chips" (p. [0037] and Fig. 2C, pt. 21, where each electro-optical element 21 may be a GCSE laser as in Gubenko).  "An application specific integrated circuit (ASIC) positioned between the two… chips" (p. [0039] and Fig. 2C, pts. 21 and 25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Gubenko and Wang with the teachings of Shih for the reasons provided above regarding claim 14.  
The combination of Gubenko, Wang, and Shih does not explicitly disclose, "Two pairs of support bars."  "A second heat sink corresponding to a second… chip of the two… chips."  "The second heat sink positioned on top of a second pair of support bars from the two pairs of support bars."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the package so as to employ an independent version of the same thermal arrangement for each laser device so as to allow heat to be dissipated independently from each laser, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 16, Gubenko does not explicitly disclose, "Wherein a first terminal conductive sheet of the two thermal conductive sheets is situated between the first heat sink and the first pair of support bars."  "The first thermal conductive sheet thermally contacting the first… chip such that heat is dissipated from the first… chip."  Wang discloses, "Wherein a first terminal conductive sheet of the two thermal conductive sheets is situated between the first heat sink and the first pair of support bars" (p. [0095] and Fig. 6, pts. 601 and 602).  "The first thermal conductive sheet thermally contacting the first… chip such that heat is dissipated from the first… chip" (p. [0095] and Fig. 6, pts. 601 and 602).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gubenko with the teachings of Wang for the reasons provided above regarding claim 1.  
The combination of Gubenko, Wang, and Shih does not explicitly disclose, "Two thermal conductive sheets corresponding to the two… chips."  "A second terminal conductive sheet of the two thermal conductive sheets is situated between the second heat sink and the second pair of support bars."  "The second thermal conductive sheet thermally contacting the second… chip such that heat is dissipated from the second… chip."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the package so as to employ an independent version of the same thermal arrangement for each laser device so as to allow heat to be dissipated independently from each laser, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 17, the combination of Gubenko, Wang, and Shih does not explicitly disclose, "A third heat sink corresponding to the ASIC."  "The third heat sink positioned on top the ASIC." It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the package so as to employ a similar heat dissipation arrangement for the ASIC as is employed for the laser devices so as to ensure heat is also dissipated from the ASIC, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 18, Gubenko does not explicitly disclose, "Wherein the two thermal conductive sheets conduct heat away from a backside of the respective… chip."  Wang discloses, "Wherein the two thermal conductive sheets conduct heat away from a backside of the respective… chip" (p. [0095] and Fig. 6, pts. 601, 602, and 608).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gubenko with the teachings of Wang for the reasons provided above regarding claim 1.  

Regarding claim 19, Gubenko does not explicitly disclose, "Thermal interface material disposed between the two heat sinks and the two thermal conductive sheets."  Wang discloses, "Thermal interface material disposed between the two heat sinks and the two thermal conductive sheets" (p. [0095] and Fig. 6, pts. 602, 608, and TIM1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gubenko with the teachings of Wang for the reasons provided above regarding claim 1.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liang (US Patent 5,350,713) is cited for teaching the use of a thermally conductive cover that is wrapped around a stiffener.
Bernier et al. (Bernier, US Patent 5,847,929) is cited for teaching a system including multiple chips with independent heat sinks on different chips.
Grove (US Pub. 2013/0051414) is cited for teaching the use of a graphite sheet as a conductive sheet within a laser system to conduct heat away from the laser.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828